           Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

ISAIAH SMITH, ON BEHALF OF                    §
HIMSELF AND ALL OTHERS                        §
SIMILARLY SITUATED,                           §
                                              §
PLAINTIFF                                     §
                                              §
                                              §
v.                                            §                             CA 1:21-cv-349
                                              §
MV TRANSPORTATION, INC.,                      §
                                              §
DEFENDANT                                     §


                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Isaiah Smith (“Plaintiff” or “Smith”), on behalf of himself and all others similarly

situated, files this Original Complaint against Defendant MV Transportation, Inc. (“Defendant” or

“MVTI”).

                            I.      PRELIMINARY STATEMENT

1.1    This is an action for failure to pay overtime compensation brought under the Fair Labor

Standards Act (“FLSA”). MVTI contracts with Capital Metro in Austin, Texas to provide services

to Capital Metro. Smith was employed by MVTI as a bus driver. MVTI began employing Smith

on January 5, 2020, and continues to employ him.

1.2    Smith is a non-exempt employee and is paid on an hourly basis.

1.3    Throughout his employment, MVTI would shave or reduce Smith’s reported hours. This

resulted in underpayment of both Smith’s regular and overtime hours.

1.4     Isaiah Smith, on behalf of himself and all others similarly situated, brings this collective

action to recover overtime compensation, liquidated damages, attorney’s fees, litigation costs,
            Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 2 of 8




costs of court, and pre-judgment and post-judgment interest under the provisions of the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”).

1.5     For at least three years prior to the filing of this Complaint, MVTI willfully committed

violations of the FLSA by shaving or reducing the hours of its hourly, non-exempt bus drivers.

This action was taken by Defendant to minimize or eliminate its obligations to pay such employees

overtime compensation when they worked over forty hours in a week.

                              II.     JURISDICTION AND VENUE

2.1     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this civil action

arises under the Constitution, laws, or treaties of the United States; specifically, the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”). Jurisdiction is further

conferred on this Court by 29 U.S.C. § 216(b) and by the provisions of 28 U.S.C. § 1337.

2.2     The Court has personal jurisdiction over MVTI because this entity conducts business in

Texas and has entered into a relationship with Smith in Texas and has committed actions in Texas

that give rise to this cause of action.

2.3     Venue is proper in the Western District of Texas, Austin Division, pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to the claims herein

occurred in this District.

                                          III.   PARTIES

A.      Plaintiff

3.1     Isaiah Smith is an individual residing in Austin, Travis County, Texas.      His notice of

consent is attached to Plaintiff’s Original Complaint as Exhibit A.




                                                 2
            Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 3 of 8




B.      Defendant

3.2     MVTI is a foreign corporation formed and existing under the laws of the State of California

and maintains and operates its principal office in Dallas, Texas.

3.3     MVTI was an employer of Smith and those similarly situated as defined by 29 U.S.C.

§203(d).

3.4     MVTI can be served with process by serving its registered agent for service of process,

Corporation Service Company d/b/a CSC Lawyers Incorporating Service Company, at 211 E. 7th

Street, Austin, Texas 78701.

                                     IV.     FLSA COVERAGE

4.1     For purposes of this action, the “relevant period” is defined as such period commencing on

the date that is three years prior to the filing of this action, and continuing thereafter.

4.2     At all relevant times, MVTI had gross operating revenue in excess of $500,000.00.

4.3     At all relevant times, MVTI has been, and continues to be, an “employer” engaged in

interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203.

4.4     At all relevant times, MVTI employed “employees”, including Smith and those similarly

situated, within the meaning of the FLSA, 29 U.S.C. § 203.

4.5     At all relevant times, MVTI employed two or more persons in interstate commerce.

4.6     At all relevant times, MVTI has been an “enterprise” engaged in commerce as defined in

29 U.S.C. § 203.

4.7     At all relevant times, Smith and those similarly situated were individually engaged in

interstate commerce or in the production of goods for commerce while performing their job duties

for MVTI.




                                                   3
           Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 4 of 8




4.8    At all relevant times, MVTI has been subject to the requirements of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

                             V.      FACTUAL ALLEGATIONS

5.1    MVTI contracts with Capital Metro in Austin Texas to provide public transportation

services to Capital Metro.

5.2    MVTI employs Smith as a bus driver, and has employed Smith in that capacity since

January 5, 2020.

5.3    MVTI paid Smith and those similarly situated on an hourly basis, but would shave the

hours reflected on their time cards to avoid and/or minimize payment of overtime compensation.

MVTI also refused to compensate Smith and those similarly situated at all for certain tasks.

5.4    Smith and those similarly situated consistently worked over forty hours per week.

5.5    Smith and those similarly situated were non-exempt employees.

5.6    As a result of its time shaving scheme and its failure to pay any compensation at all for

certain work, MVTI failed to pay Smith and those similarly situated for all overtime hours worked.

5.7    MVTI maintained control, oversight, and direction over its operations, including

employment practices.

5.8    MVTI maintained and exercised the power to hire, fire, and discipline Smith and those

similarly situated during their employment with MVTI.

5.9    Smith and those similarly situated were required to comply with MVTI’s policies and

procedures in performing their work during their employment with MVTI.

5.10   At all times relevant hereto, MVTI knew of, approved of, and benefited from the regular

and overtime work of Smith and those similarly situated.




                                                4
            Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 5 of 8




5.11   MVTI did not make a good faith effort to comply with the overtime provisions contained

within the FLSA.

5.12   MVTI’s actions were willful and in blatant disregard for the federally protected rights of

Smith and those similarly situated.

                       VI.     COLLECTIVE ACTION ALLEGATIONS

6.1    Other employees have been victimized by the pattern, practice, and policy of MVTI that is

in violation of the FLSA. Smith is aware that the illegal practices and policies of MVTI have been

imposed on other workers.

6.2    Smith brings his claim for relief on behalf of all hourly, non-exempt bus drivers whose time

was unlawfully shaved by MVTI and/or who were not paid for all working time at any time three

years prior to the filing of this lawsuit, to the entry of judgment in this lawsuit (Collective Class).

6.3    MVTI paid Smith and the Collective Class on an hourly basis and suffered and permitted

them to work more than forty hours per week. However, MVTI did not pay Smith or the Collective

Class overtime compensation for all hours worked over forty per week.

6.4     Though their job titles may vary, the members of the Collective Class were all subjected

to MVTI’s time shaving scheme as well as MVTI’s refusal to pay for all hours worked each week.

6.5    Smith’s experiences are typical of the experiences of other similarly situated employees.

6.6    MVTI’s operations with respect to Smith and the Collective Class and wages paid to Smith

and the Collective Class are substantially similar, if not identical.

6.7    MVTI’s pattern of shaving time and refusing to pay for all hours worked to avoid its

overtime obligations as mandated under the FLSA results from MVTI’s general application of

policies and practices, and does not depend on the personal circumstances of the Smith and the

Collective Class.




                                                   5
           Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 6 of 8




6.8    Although the issue of damages may be individual in character, there is no detraction from

the common nucleus of liability facts.

6.9    Smith files this case as an “opt-in” collective action as specifically allowed by 29 U.S.C. §

216(b). Smith brings these claims for relief for violations of the FLSA as a collective action

pursuant to 29 U.S.C. § 216(b). Smith brings these claims on his behalf and on behalf of those

similarly situated who have not been fully compensated for all work performed, time spent, and

activities conducted for the benefit of MVTI.

6.10   Smith requests that MVTI identify all similarly situated prospective members of the

Collective Class in order that proper notice of their right to consent to participation in this

collective action may be distributed, including their names, dates of employment, job titles, last

known addresses, and telephone numbers.

6.11   Smith seeks to represent those members of the above-described group who, after

appropriate notice of their ability to opt into this action, have provided consent in writing to be

represented by Smith’s counsel as required by 29 U.S.C. § 216(b).

6.12   Those individuals who choose to opt in will be listed on subsequent pleadings and copies

of the written consents will be incorporated by reference.

6.13   Smith will fairly and adequately represent and protect the interests of those similarly

situated who opt into this action.

                 VII.    CAUSE OF ACTION: VIOLATION OF THE FLSA

                                 Failure to Pay Overtime Wages

7.1    Each and every allegation contained in the foregoing paragraphs is re-alleged as if fully set

forth herein.

7.2    Smith and all others similarly situated are hourly, non-exempt bus drivers.




                                                6
            Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 7 of 8




7.3     As non-exempt employees under the FLSA, if Smith and all others similarly situated

worked over forty hours in a workweek, they were entitled to overtime pay.

7.4     Over the course of the relevant period, Smith and all others similarly situated routinely

worked in excess of forty hours per week.

7.5     Even though Smith and all others similarly situated worked in excess of forty hours per

week, MVTI failed to pay them overtime compensation for all hours worked in excess of forty per

week.

7.6     MVTI has violated 29 U.S.C. § 201 et seq. by failing to pay Smith and all others similarly

situated overtime premiums for all hours worked over forty per workweek.

7.7     In further violation of the FLSA, MVTI has failed to maintain accurate employee pay

records, including the true number of hours worked per workweek by Smith and all others similarly

situated.

7.8     No excuse, legal justification or exemption excuses MVTI’s failure to pay Smith and all

others similarly situated overtime compensation for all hours worked over forty in a workweek.

7.9     MVTI has failed to make a good faith effort to comply with the FLSA. Instead, MVTI

knowingly, willfully, or with reckless disregard carried out its illegal pattern or practice regarding

overtime compensation.

7.10    Smith and the Collective Class seek all unpaid overtime compensation and an additional

equal amount as liquidated damages, as well as reasonable attorney’s fees, costs, and litigation

expenses, including expert witness fees, as provided by 29 U.S.C. § 216(b), along with pre- and

post-judgment interest at the highest rate allowed by law.




                                                  7
            Case 1:21-cv-00349-LY Document 1 Filed 04/21/21 Page 8 of 8




                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Isaiah Smith and all others similarly

situated respectfully pray that Defendant MV Transportation, Inc. be cited to appear, and that, upon

trial of this matter, Smith and the Collective Class recover the following against MV

Transportation, Inc.:

       a.      Actual damages for the full amount of their unpaid overtime compensation;

       b.      Liquidated damages in an amount equal to their unpaid overtime compensation;

       c.      Reasonable attorney’s fees, costs and expenses of this action, including expert
               witness costs, as provided by the FLSA;

       d.      Pre-judgment and post-judgment interest at the highest rates allowed by law; and

       e.      Such other and further relief, at law or in equity, as this Honorable Court may find
               proper.




                                      Respectfully submitted,


                                      /s/ Douglas B. Welmaker
                                      Douglas B. Welmaker
                                      Attorney-in-Charge
                                      State Bar No. 00788641
                                      700 West Summit Dr.
                                      Wimberley, Texas 78676
                                      Phone: (512) 782-0567
                                      Fax: (512) 782-0605
                                      Email: doug@morelandlaw.com

                                      ATTORNEY FOR PLAINTIFF




                                                 8
